DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 5,005,213) in view of Ko (US 2013/0314433).
As to claim 1, Hanson discloses an image capturing system (system 10 of fig. 1 an fig. 2) including an image capturing apparatus (video camera 12 of figs. 1 and 2) and a head-mount type display device (video display 14 of figs. 1 and 2), wherein the image capturing apparatus comprises: a first image generation unit configured to generate a live view image (video processing sensor system 22 of fig. 1); an image transmission unit configured to transmit the live view image to the display device (video transmission system 24 of fig. 1); wherein the display device (video display 14 of fig. 1) comprises: a display section (viewing section 32 of fig. 1 corresponding to display screen 44 of fig. 2 and 6, wherein display screen is transparent, col. 6, lines 43 – 60); a reception unit configured to receive the live view image from the image capturing apparatus (video receiver system 28 of fig. 1); a second image generation unit configured to generate a display image to be displayed on the display section (video monitoring system and display 30 of fig. 1), based on the live view image received by the reception unit (video receiver system 28 of fig. 1); and a display control unit configured to control the display section to display the display image generated by the second image generation unit (video monitoring system and display 30 of fig. 1, col. 4, line 65 – col. 5, line 10).
Hanson fails to disclose an operation unit configured to perform an operation on an image capturing process; and an information transmission unit configured to transmit operation information associated with the operation performed by the operation unit, a reception unit configured to receive the operation information from the image capturing apparatus; wherein the second image generation unit changes the display image to be displayed on the display section, according to the operation information received by the reception unit.
In the same field of endeavor, Ko discloses a transparent display device comprising: an operation unit configured to perform an operation on an image capturing process (touch unit 206 of fig. 2); and an information transmission unit configured to transmit operation information associated with the operation performed by the operation unit (sending terminal of sensing signal S1 of fig. 2), a reception unit configured to receive the operation information from the image capturing apparatus (receiving terminal of sensing signal S1 of fig. 2); wherein an image generation unit (processing unit 106 of fig. 2) changes the display image to be displayed on the display section (display unit 102 of fig. 2), according to the operation information received by the reception unit (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanson in view of Ko, such that an operation in image capturing process was performed and image generating unit was configured to changes the display image displayed on the display section according to the operation information received by the reception unit as disclosed by Ko, with motivation to significantly improve display quality of the transparent display device (Ko, [0008]).
As to claim 2 (dependent on 1), Ko discloses the image capturing system, wherein the second image generation unit (processing unit 106 of fig. 2) changes a transparency of the display image according to the operation information (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
As to claim 5 (dependent on 2), Ko discloses the image capturing system, wherein the second image generation unit (processing unit 106 of fig. 2) reduces the transparency of the display image according to the operation information (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
As to claim 8 (dependent on 2), Ko discloses the image capturing system, wherein the second image generation unit (processing unit 106 of fig. 2) changes a transparency, a display position, or a display size of a live view image included in the display image according to the operation information (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
As to claim 9 (dependent on 1), Ko discloses the image capturing system, wherein the operation performed by the operation unit includes an operation associated with a photographing preparation instruction (pressing the shutter of the mobile electronic device [0041] is interpreted as an operation associated with a photographing preparation instruction).
As to claim 10 (dependent on 1), Ko discloses the image capturing system, wherein the operation performed by the operation unit includes an operation associated with an image storing instruction (pressing the shutter of the mobile electronic device [0041] is interpreted as an operation associated with an image storing instruction).
As to claim 11, Hanson discloses an image capturing system (system 10 of fig. 1 an fig. 2) including an image capturing apparatus (video camera 12 of figs. 1 and 2) and a head-mount type display device (video display 14 of figs. 1 and 2), wherein the image capturing apparatus comprises: a first image generation unit configured to generate a captured image (video processing sensor system 22 of fig. 1); and an image transmission unit configured to transmit the captured image to the display device (video transmission system 24 of fig. 1), wherein the display device comprises: a reception unit configured to receive the captured image from the image capturing apparatus (video receiver system 28 of fig. 1); and a display unit configured to display the captured image received by the reception unit to eyes of a user (viewing section 32 of fig. 1 corresponding to display screen 44 of fig. 2 and 6, wherein display screen is transparent, col. 6, lines 43 – 60), but fails to disclose that in a case where the user inputs an instruction for instructing the image capturing apparatus to prepare for photographing or an instruction for instructing the image capturing apparatus to store an image, the display unit reduces a transparency of the captured image displayed to the eyes of the user.
In the same field of endeavor, Ko discloses a transparent display device: wherein in a case where a user inputs an instruction for instructing the image capturing apparatus to prepare for photographing or an instruction for instructing the image capturing apparatus to store an image (pressing the shutter of the mobile electronic device [0041]), the display unit reduces a transparency of the captured image displayed to the eyes of the user (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanson in view of Ko, such that the display unit reduced a transparency of the captured image displayed to the eyes of the user when user inputted an instruction for instructing the image capturing apparatus to prepare for photographing or an instruction for instructing the image capturing apparatus to store an image as disclosed by Ko, with motivation to significantly improve display quality of the transparent display device (Ko, [0008]).
As to claim 12, Hanson discloses a head-mount type display device comprising: a display section (video display 14 of fig. 1); a reception unit configured to receive, from an external image capturing apparatus, a live view image being captured by the image capturing apparatus (video receiver system 28 of fig. 1); an image generation unit configured to generate a display image to be displayed on the display section (video monitoring system and display 30 of fig. 1), based on the live view image received by the reception unit (video receiver system 28 of fig. 1); and a display control unit configured to control the display section to display the display image generated by the image generation unit (video monitoring system and display 30 of fig. 1, col. 4, line 65 – col. 5, line 10), but fails to disclose a reception unit configured to receive, from an external image capturing apparatus, operation information of an operation performed on the image capturing apparatus; wherein the image generation unit changes the display image to be displayed on the display section, according to the operation information.
In the same field of endeavor, Ko discloses a transparent display device comprising: a reception unit (receiving terminal of sensing signal S1 of fig. 2) configured to receive, from an image capturing apparatus (touch unit 206 of fig. 2), operation information of an operation performed on the image capturing apparatus (touch input on unit 206 of fig. 2); wherein the image generation unit changes the display image to be displayed on the display section, according to the operation information (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanson in view of Ko, such that image generation unit changed the display image to be displayed on the display section in accordance to the operation information as disclosed by Ko, with motivation to significantly improve display quality of the transparent display device (Ko, [0008]).
As to claim 13, Hanson discloses a method of controlling a head-mount type display device comprising: receiving (using video receiver system 28 of fig. 1), from an external image capturing apparatus (video camera 12 of figs. 1 and 2), a live view image being captured by the image capturing apparatus (using imaging system 20 of fig. 1); generating a display image to be displayed on a display section (using video monitoring system and display 30 of fig. 1), based on the received live view image (video receiver system 28 of fig. 1); and causing the display section to display the generated display image (video monitoring system and display 30 of fig. 1, col. 4, line 65 – col. 5, line 10), but fails to disclose receiving operation information of an operation performed on the image capturing apparatus, wherein the generating of the display image includes changing the display image to be displayed on the display section, according to the operation information.
In the same field of endeavor, Ko discloses a transparent display method comprising: receiving (using receiving terminal of sensing signal S1 of fig. 2) operation information of an operation performed on the image capturing apparatus (operation performed on touch unit 206 of fig. 2), wherein the generating of the display image includes changing the display image to be displayed on the display section, according to the operation information (when a user takes pictures with use of a mobile electronic device having the transparent display device 200, the processing unit 106 may recognize human faces on images captured by pressing the shutter of the mobile electronic device, so as to reduce the transparency of regions outside the human face image region [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanson in view of Ko, such that image generation unit changed the display image to be displayed on the display section in accordance to the operation information as disclosed by Ko, with motivation to significantly improve display quality of the transparent display device (Ko, [0008]).

Claim(s) 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Ko and Kim et al. (US 2015/0084840).
As to claim 3 (dependent on 1), claim 4 (dependent on 1), claim 6 (dependent on 3) and claim 7 (dependent on 4), Hanson in view of Ko discloses the image capturing system, but does not explicitly disclose that the second image generation unit changes a display position of the display image according to the operation information; wherein the second image generation unit changes a display size of the display image according to the operation information; wherein the second image generation unit moves the display position of the display image to a center of a field of view of a user according to the operation information; and wherein the second image generation unit increases the display size of the display image according to the operation information.
In the same field of endeavor, Kim discloses an image capturing system (fig. 8), wherein a second image generation unit changes a display position of the display image according to the operation information (centering image interface 50 as shown in fig. 8(b)); wherein the second image generation unit changes a display size of the display image according to the operation information (increasing the size of interface 50 as shown in fig. 8(b)); wherein the second image generation unit moves the display position of the display image to a center of a field of view of a user according to the operation information (centering image interface 50 as shown in fig. 8(b)); and wherein the second image generation unit increases the display size of the display image according to the operation information (increasing the size of interface 50 as shown in fig. 8(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanson in view of Ko and Kim, such that display of displayed image was changed according to operational input as disclosed by Kim, with motivation to further confirm displayed image (Kim [0095]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623